EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed May 19, 2021 (in which claims 10, 15, 17, and 21 were amended, and claim 23 added), and the interview concluding June 14, 2021 (see enclosed Interview Summary).  Claims 10 and 15-23 are now allowed.  In accordance with 37 CFR 1.126, the allowed claims will be renumbered as claims 1-10 in the issued patent; original claim numbering is employed in the Examiner’s amendment below.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Crissa A. Cook on June 14, 2021.









Amend the application as follows:
Cancel withdrawn claims 1-9.





















The following is an examiner’s statement of reasons for allowance:
Each of the independent claims has been amended to clearly require compositions including multiple locus-specific probes pairs that - in addition to being directly labeled with the previously specified label combinations in a manner sufficient to produce a fusion signal (first segment) and fusion and mixed signal (second segment) as specified in the claims – are each configured to hybridize to target sequences flanking (i.e., on either side of but not within) their corresponding target chromosome segments, and hybridizing within 0 to 1 Mbp thereof (proximally for one probe of a pair, distally for the other).  The claimed products thus are now commensurate in scope with products providing the benefits discussed in the Declaration under 37 CFR 1.132 filed October 22, 2020, and require a combination of features – label and relative label types present in a common composition on probes targeting multiple different chromosome segments, each of which is configured to hybridize in a limited, specific type of configuration relative to its target segment – not taught by, and not reasonably suggested by, the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634